Citation Nr: 9928096	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the claim for service connection for a skin disorder, 
to include as secondary to exposure to Agent Orange, is well 
grounded.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967, including service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied, as not well grounded, the 
veteran's claim of entitlement to service connection for a 
skin disorder, to include as secondary to exposure to Agent 
Orange during service.  The veteran timely appealed this 
determination to the Board.

In a May 1982 rating decision, the RO previously denied the 
veteran's claim for service connection for a skin condition 
on the ground that the disorder was neither incurred in nor 
aggravated by service.  Because new regulations pertaining to 
the adjudication of claims of service connection for claims 
asserted as secondary to exposure to Agent Orange during 
service were promulgated subsequent to the denial of the 
veteran's earlier claim, the Board concludes (as did, 
apparently, the RO), that the claim should be considered on a 
de novo basis.  See McCartt v. West, 12 Vet. App. 164, 167 
(1999); Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994), cert. denied, 115 S. Ct. 61 
(1994).

In October 1998, the veteran and his representative appeared 
before the undersigned Board Member at a hearing held at the 
RO.



FINDINGS OF FACT

1.  In his statements and hearing testimony, the veteran has 
reported that he did not have any skin problems prior to 
service, that he began to experience skin problems during 
service, and that he did not seek formal treatment for the 
disability because he was serving in combat; he further 
asserts that he has suffered from a chronic skin disorder 
that is due to his exposure to Agent Orange since that time.

2.  The record contains competent medical opinion suggesting 
a relationship between the veteran's current skin disorder 
(diagnosed as what "appear[ed] to be chloracne") and his 
period of military service.  

3.  The veteran's claim is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for a skin disorder.  
38 U.S.C.A. §§ 1110, 1116, 5107, 7104 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).  

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he case law of the Unites 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeal), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In his statements and hearing testimony, the veteran claims 
that he was exposed to Agent Orange during service, and that 
he had no skin problems prior to service, that he began 
experiencing skin problems during service, and that he has 
had a chronic skin disorder since that time.  The veteran 
clearly has skin disorders, variously diagnosed.  While the 
veteran (a layperson without the appropriate training and 
expertise), is not competent to render an opinion as to the 
etiology of his chloracne, see Jones v. Brown, 7 Vet. App. 
134, 137 (1994) and Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992), the record does include a medical statement on 
this point.  In a January 1997 medical report prepared by the 
veteran's private treating dermatologist, Dr. Elliot M. 
Heller of the Associates in Plastic Surgery of NJ, PA, the 
physician indicated that a physical examination revealed that 
the veteran continued to exhibit multiple macular pustular 
areas over the volar surfaces of his arms, legs, inner 
thighs, genitalia and chest which "appeared" to be 
chloracne.  He then opined that there was a high probability 
that the condition was related to the veteran's exposure to 
Agent Orange during his period of military service in 
Vietnam. 

Hence, a review of the record shows competent evidence of a 
current disability (numerous diagnoses of skin disorders, 
variously diagnosed ; an in-service injury (the veteran's 
assertion that he was exposed to Agent Orange during service 
is presumed truthful for purpose of determining whether the 
claim is well grounded, especially in light of his combat 
service in Vietnam, see Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993)); 
and a nexus between his period of service, including his 
exposure to Agent Orange therein and the current condition 
(the opinion offered by Dr. Heller).  Hence, the criteria for 
establishing the claim as plausible have been met.  See Epps; 
Savage.  Accordingly, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for a skin disorder.




ORDER

As evidence of a well-grounded claim for service connection 
for a skin disorder has been presented, the appeal is granted 
to this extent.

REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a skin disorder, the RO 
must now consider the claim on the merits.  Prior to 
adjudication of the claim on the merits, however, additional 
development is warranted.  The VA's duty to assist requires 
that he be afforded a VA examination with respect to this 
disability, which takes should take into account the records 
of the veteran's prior medical history, and includes an 
opinion as to the etiology of this disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).  In doing so, the RO should have 
the examining physician specifically comment on the opinion 
offered by Dr. Heller in his January 1997 report.

In addition, the claims folder reflects that the veteran has 
been receiving regular private treatment for his skin 
condition from Dr. Elliot M. Heller of the Associates in 
Plastic Surgery of NJ, PA.  As such, prior to having the 
veteran undergo a dermatological examination, the RO should 
obtain and associate with the claims folder any pertinent 
outstanding medical records, including those from Dr. Heller 
and the Associates in Plastic Surgery of NJ, PA.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).

In light of the Board's determination that the veteran's 
claim is well grounded, some discussion of the recent 
decision of the United States Court of Veterans Appeals (now 
known as United States Court of Appeals for Veterans Claims) 
(Court) in Arms v. West, 12 Vet. App. 188 (1999) is 
warranted.  In that case, the Court held that, at the merits-
adjudication stage of a combat veteran's claim, unless there 
is clear and convincing evidence against the claim, he is 
entitled to prevail, i.e., service connection must be 
established.  In reaching this holding, the Court explained 
that the absence of official notation of diagnosis or 
treatment of an injury or disease may not be used to rebut by 
clear and convincing evidence the veteran's claim; rather, 
only "an affirmative finding" may be used as part of the 
clear and convincing evidence necessary to rebut the claim.  
Id. at 195-97.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Dr. Elliot 
M. Heller of the Associates in Plastic 
Surgery of NJ, PA, and from any other 
source identified by the veteran.  The 
aid of the veteran in securing such 
records should be enlisted, as needed.  
However, if any such records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA 
dermatological examination to determine 
the current nature, etiology, and extent 
of any skin condition found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner is 
requested to review the service medical 
records and all pertinent post-service 
medical records, and particularly those 
of Dr. Elliot M. Heller of the Associates 
in Plastic Surgery of NJ, PA, and offer 
an opinion as to whether it is at least 
as likely as not that the any skin 
condition found to be present is related 
to the veteran's military service, to 
include his exposure to Agent Orange 
therein.  In doing so, the physician 
should specifically comment on the 
opinion offered by Dr. Heller in the 
January 1997 report.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, he or she should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action requested 
is not taken, or is deficient in any 
manner, appropriate corrective action 
should be undertaken.

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for a skin disorder on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority, specifically 
to include that cited to above.  The RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he must be 
furnished a Supplemental Statement of the 
Case and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






	(A.K.A. JAMES A. HOLMAN)
	
